WHEEEER, District Judge.
This importation is of fish, which appears to -have been dried or packed in ice or .otherwise prepared for preservation, within the provision of paragraph 261 of the act of July- 24, 1897,’ c. 11, § 1, Schedule G, 30 Stat! 171 [U. S. Comp. St: 1901, p. 1651]., and upon which three-fourths of a cent per pound is thereby laid. Paragraph 258 (30 Stat. 171 [U. S. Comp. St. 3901, p. 1650]) lays a duty of 30 per cent.-on fish in packages1 of less ¡than half a barrel, not specially provided for. This fish appears to be specially provided for by paragraph 261, as “prepared for preservation,” which takes it out of this clause of paragraph 258, under which it was assessed.
Decision reversed.